Exhibit 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (the “Agreement”) is made by and between
Shutterstock, Inc. (the “Company”), and Timothy E. Bixby (the “Executive”)
(collectively, the “Parties”).

 

WHEREAS, the Executive is a party to an Employment Agreement with the Company
dated May 16, 2011 (the “Employment Agreement”), and a Severance and Change in
Control Agreement with the Company dated September 22, 2012 (the “Severance
Agreement”);

 

WHEREAS, pursuant to the Employment Agreement, the Executive has been employed
as the Company’s Chief Financial Officer;

 

WHEREAS, the Executive has agreed to a transition period to assist the Company
in transitioning from his employment to the employment of a new Chief Financial
Officer; and

 

WHEREAS, the Parties wish to resolve amicably the Executive’s transition and
separation from the Company and establish the terms of the Executive’s severance
arrangement;

 

NOW, THEREFORE, in consideration of the promises and conditions set forth
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
agree as follows:

 

1.              Separation Date.  Provided the Executive signs and returns this
Agreement by October 6, 2015 and does not revoke his acceptance of this
Agreement, the Executive’s effective date of separation from the Company will be
fifty (50) days following the date on which a new Chief Financial Officer
commences employment, or such earlier date as the Company may elect (as
applicable, the “Separation Date”).  The Executive will cease to serve as the
Company’s Chief Financial Officer on the date that a new Chief Financial Officer
commences employment, but will continue to be employed by the Company through
the Separation Date and remain eligible through such date to receive his current

 

--------------------------------------------------------------------------------


 

base salary, bonus accruals, equity award vesting, and benefits (pursuant to the
terms and conditions of all current applicable plans and existing award
agreements).  The period between the date that this Agreement is provided to the
Executive and the Separation Date will be a transition period, during which the
Executive will be responsible for performing (in addition to his regular job
duties, unless otherwise directed by the new Chief Financial Officer) certain
transition-related duties as directed by the Company, which shall be mutually
agreed upon by the Parties (collectively, the “Transition Duties”).  As of the
Separation Date, all salary payments from the Company will cease and any
benefits the Executive had as of the Separation Date under Company-provided
benefit plans, programs, or practices will terminate, except as required by
federal or state law or as otherwise provided in this Agreement, incorporating
by reference as necessary any related agreements (e.g., stock option plan).

 

2.              Severance Benefits.  Provided the Executive (A) executes this
Agreement by October 6, 2015 and does not revoke his acceptance of this
Agreement, (B) has reasonably satisfactorily performed the Transition Duties,
and (C) signs and returns the Additional Release of Claims attached hereto as
Attachment A (the “Additional Release”) on the Separation Date (or, if the
Separation Date occurs prior to October 6, 2015, by October 6, 2015) and does
not revoke the Additional Release, the Company will provide the Executive with
the following severance benefits (the “Severance Benefits”):

 

a.              Severance Pay.  The Company will pay to the Executive $400,000,
less all applicable taxes and withholdings, as severance pay (the “Severance
Pay”).  The Severance Pay will be paid in three (3) equal installments in
accordance with the following schedule:  One-third (1/3) of the Severance Pay
will be paid in the

 

2

--------------------------------------------------------------------------------


 

Company’s first regular payroll following the eighth (8th) day after the
Executive signs the Additional Release (the “Effective Date”); one-third (1/3)
of the Severance Pay will be paid in the Company’s first regular payroll
following the six (6) month anniversary of the Separation Date; and one-third
(1/3) of the Severance Pay will be paid in the Company’s first regular payroll
following the one (1) year anniversary of the Separation Date.

 

b.              Pro-Rated 2015 Bonus.  The Company will pay to the Executive, in
the Company’s first regular payroll following the Effective Date, a lump sum
pro-rated bonus payment for 2015 (the “Bonus Payment”).  The Bonus Payment shall
be calculated by multiplying $272,000 (the Executive’s target bonus for the 2015
fiscal year) by a fraction, the numerator of which is the number of days from
and including the first day of such fiscal year through and including the
Separation Date, and the denominator of which is three-hundred and sixty-five
(365).

 

c.               COBRA Benefits.  Should the Executive elect and be eligible to
continue receiving group medical insurance pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will, for
twelve (12) months following the Separation Date, reimburse the Executive for
the premium amount spent by him to obtain the same coverage levels as in effect
immediately prior to the Separation Date.

 

d.              Equity.  Effective as of the Separation Date, all of the
Executive’s unvested and outstanding equity awards that would have vested
through the later of (x) October 2, 2016, and (y) the twelve (12) month
anniversary of the Separation Date, shall

 

3

--------------------------------------------------------------------------------


 

immediately vest and become exercisable.  In addition, the Executive will have
eighteen (18) months following the later of (x) the Separation Date, and (y) if
the Separation Date falls within a blackout period for purposes of transactions
in the Company’s stock, the day after the end of that blackout period, in which
to exercise any outstanding stock options he may have; provided, however, that
in no event may any equity award be exercised beyond the earlier of (x) the
original maximum term of such equity award, and (y) ten (10) years from the
original grant date of such equity award.

 

e.               Outplacement Benefits.  The Company will provide the Executive
with outplacement services at a total cost to the Company not to exceed $5,000. 
The Company shall select the outplacement provider and shall pay the cost for
such services directly to the provider.

 

The Executive will not be eligible for, nor shall he have a right to receive,
any payments or benefits following the Separation Date other than as set forth
in this Paragraph.  The severance payments and benefits provided for in this
Paragraph 2 shall be subject to the provisions of Section 4(d) of the Severance
Agreement and such provisions are hereby incorporated herein.

 

3.              Release.

 

a.              Executive Release.  In consideration of the Severance Benefits
set forth in Paragraph 2, which the Executive acknowledges he would not
otherwise be entitled to receive, the Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates,

 

4

--------------------------------------------------------------------------------


 

subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which the
Executive ever had or now has against any or all of the Released Parties,
including, but not limited to, those claims arising out of the Executive’s
employment with and/or separation from the Company, including, but not limited
to, all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the
Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Executive Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., Executive Order 11246,
and Executive Order 11141, all as amended; all claims arising out of the New
York Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York City Human
Rights Law, N.Y.C. Admin. Code § 8-101 et seq., N.Y. Civ.

 

5

--------------------------------------------------------------------------------


 

Rights Law § 40-c et seq. (New York anti-discrimination law), N.Y. Lab. Law §
194 et seq. (New York equal pay law), N.Y. Lab. Law § 740 (New York
whistleblower protection law), and N.Y. Lab. Law § 201-c (New York adoption
leave law), all as amended; all common law claims including, but not limited to,
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, all claims arising out of or related to the Employment
Agreement or the Severance Agreement); all claims to any non-vested ownership
interest in the Company, contractual or otherwise; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of the Executive’s employment with and/or separation from the
Company (including a claim for retaliation) under any common law theory or any
federal, state or local statute or ordinance not expressly referenced above;
provided, however, that nothing in this Agreement prevents the Executive from
filing a charge with, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that the Executive acknowledges that he may not recover
any monetary benefits in connection with any such claim, charge or proceeding
and further waives any rights or claims to any payment, benefit, attorneys’ fees
or other remedial relief in connection with any such claim, charge or
proceeding).  Nothing in the above release affects any rights the Executive may
have for indemnification under state or other law or the charter, articles, or
by-laws of the Company or under any insurance policy providing directors’ and
officers’

 

6

--------------------------------------------------------------------------------


 

coverage, or under the Indemnification Agreement between the Executive and the
Company dated September 25, 2012, which remains in full force and effect;
provided, however, that (i) this Agreement does not create any additional
indemnification rights for the Executive, and (ii) the Company retains any
defenses it may have to such indemnification or coverage.

 

b.              Company Release.  The Company hereby fully, forever, irrevocably
and unconditionally releases, remises and discharges the Executive from any and
all claims arising out of acts undertaken by him in good faith and in a manner
he reasonably believed to be in or not opposed to the best interests of the
Company; provided, however, that this release does not include any claims
arising out of or related to any fraudulent, criminal, or willful misconduct by
the Executive.

 

4.              Continuing Obligations.  The Executive acknowledges and
reaffirms his obligation to keep confidential and not to use or disclose any and
all non-public information concerning the Company that he acquired during the
course of his employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects, and financial condition.  The Executive further acknowledges and
reaffirms his obligations set forth in Sections 5 and 6 of the Employment
Agreement, which remain in full force and effect; provided, however, that the
Executive agrees that, for purposes of Sections 5(c) and 5(d) of the Employment
Agreement, the “Restrictive Period” shall hereby be deemed amended to extend
until March 1, 2017.  The Executive understands and acknowledges that his
eligibility to receive and/or retain the Severance Benefits set forth in
Paragraph 2 is conditioned upon his adherence to his continuing obligations as
described herein.

 

7

--------------------------------------------------------------------------------


 

5.              Non-Disparagement.  The Executive understands and agrees that he
will not, in public or private, make any false, disparaging, derogatory or
defamatory statements to any person or entity, including, but not limited to,
any media outlet, industry group, financial institution or current or former
employee, board member, consultant, client or customer of the Company, regarding
the Company or any of the other Released Parties, or regarding the Company’s
business affairs, business prospects, or financial condition.  The Company, in
turn, agrees to direct its Executive Team and Board of Directors to not make any
false, disparaging, derogatory or defamatory statements regarding the Executive.

 

6.              Continued Assistance.  The Executive agrees that after the
Separation Date he will provide all reasonable cooperation to the Company,
including but not limited to, providing the Company with information and
assistance related to the Company’s business, financial matters, and any other
areas for which the Executive was responsible during his employment with the
Company.

 

7.              Cooperation.  To the extent permitted by law, the Executive
agrees to cooperate fully with the Company in the defense or prosecution of any
claims or actions which already have been brought, are currently pending, or
which may be brought in the future against or on behalf of the Company whether
before a state or federal court, any state or federal government agency, or a
mediator or arbitrator.  The Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare its claims or defenses, to prepare for trial or
discovery or an administrative hearing or a mediation or arbitration and to act
as a witness when requested by the Company at reasonable times designated by the
Company.

 

8

--------------------------------------------------------------------------------


 

To the extent permitted by law, the Executive agrees that he will notify the
Company promptly in the event that he is served with a subpoena or in the event
that he is asked to provide a third party with information concerning any actual
or potential complaint or claim against the Company.

 

8.              Communication Acknowledgment.  For the avoidance of doubt,
nothing in this Agreement or the Additional Release shall prohibit the Executive
from communicating with a government agency, regulator or legal authority
concerning any possible violations of federal or state law or regulation. 
Nothing in this Agreement or the Additional Release, however, authorizes the
disclosure of information the Executive obtained through a communication that
was subject to the attorney-client privilege, unless disclosure of the
information would otherwise be permitted by an applicable law or rule.

 

9.              Amendment; Successors.  This Agreement and the Additional
Release shall be binding upon the Parties and may not be modified in any manner,
except by an instrument in writing of concurrent or subsequent date signed by
duly authorized representatives of the Parties hereto.  This Agreement and the
Additional Release are binding upon and shall inure to the benefit of the
Parties and their respective agents, assigns, heirs, executors, successors and
administrators, including any corporation with which or into which the Company
may be merged or which may succeed to its asserts or business.  For the
avoidance of doubt, the Executive’s death or disability shall not affect his
continued eligibility (or that of his estate, as applicable) to receive the
Severance Benefits, subject to the terms and conditions of this Agreement and
the Additional Release.

 

10.       Waiver of Rights.  No delay or omission by the Company in exercising
any right under

 

9

--------------------------------------------------------------------------------


 

this Agreement or the Additional Release shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

11.       Validity.  Should any provision of this Agreement or the Additional
Release be declared or be determined by any court of competent jurisdiction to
be illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be affected thereby and said illegal or invalid part, term or
provision shall be deemed not to be a part of this Agreement or the Additional
Release.

 

12.       Confidentiality.  To the extent permitted by law, the Parties agree
that the contents of any negotiations and discussions resulting in this
Agreement (the “Terms”), shall be maintained as confidential and shall not be
disclosed to any third party; provided, however, that (a) the Parties may
disclose the Terms as may be necessary and appropriate to their respective
attorneys, tax advisors, insurers, financial advisors, and accountants, provided
that each Party must, prior to disclosure, inform any such parties of, and
obtain their agreement to be bound by, this confidentiality provision; and
(b) the Company may disclose the Terms to the extent required by its business
needs or otherwise as required by law, regulation or the New York Stock Exchange
listing rules.

 

13.       Nature of Agreement.  The Executive understands and agrees that this
Agreement, together with the Additional Release, is a severance agreement and
does not constitute an admission of liability or wrongdoing on the part of the
Company.

 

14.       Acknowledgements.  The Executive acknowledges that he has been given
at least twenty-

 

10

--------------------------------------------------------------------------------


 

one (21) days to consider this Agreement and the Additional Release, and that
the Company is hereby advising the Executive to consult with an attorney of his
own choosing prior to signing this Agreement and the Additional Release.  The
Executive acknowledges and agrees that the changes made to this Agreement,
whether material or immaterial, have not restarted the twenty-one (21) day
review period.  The Executive understands that he may revoke this Agreement and
the Additional Release for a period of seven (7) days after he signs each
respective agreement, and that neither agreement shall be effective or
enforceable until the expiration of each respective seven (7) day revocation
period.  The Executive understands and agrees that by entering into this
Agreement and the Additional Release he is waiving any and all rights or claims
he might have under The Age Discrimination in Employment Act, as amended by The
Older Workers Benefit Protection Act, and that the Executive has received
consideration beyond that to which he was previously entitled.  The Executive
further understands and agrees that he will not be entitled to receive the
Severance Benefits if he fails to execute or revokes the Additional Release.

 

15.       Voluntary Assent.  The Executive affirms that no other promises or
agreements of any kind have been made to or with the Executive by any person or
entity whatsoever to cause him to sign this Agreement or the Additional Release,
and that he fully understands the meaning and intent of this Agreement and the
Additional Release.  The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement and the
Additional Release with an attorney.  The Executive further states and
represents that he has carefully read this Agreement and the Additional Release,
understands the contents herein, freely and voluntarily assents to all of the
terms

 

11

--------------------------------------------------------------------------------


 

and conditions hereof, and signs his name of his own free act.

 

16.       Applicable Law.  This Agreement and the Additional Release shall be
governed by the laws of the State of New York without regard to conflict of laws
provisions.

 

17.       Binding Arbitration.  The Parties agree that any and all disputes
arising out of the terms of this Agreement or the Additional Release, their
interpretation, and any of the matters therein released, shall be subject to
arbitration before the American Arbitration Association, under its National
Rules for the Resolution of Employment Disputes.  A copy of the rules can be
found at www.adr.org.  The decision of the arbitrator shall be final, conclusive
and binding on the Parties hereto and judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The Parties
hereby agree to waive their right to have any dispute relating to enforcement or
breach of the provisions of this Agreement or the Additional Release between
them resolved in a court of law by a judge or jury.  The arbitration shall take
place in New York City.  Notwithstanding the foregoing, and for the avoidance of
doubt, any and all disputes arising out of Sections 5 or 6 of the Employment
Agreement, including disputes concerning trade secrets, confidential
information, intellectual property (including patents, copyrights and
trademarks), non-competition restrictions and/or non-solicitation restrictions
for which the Company is seeking injunctive relief or a declaration of rights
and obligations, shall not be subject to this arbitration provision and claims
pertaining to such disputes shall instead be brought in a court of the State of
New York.

 

18.       Tax Acknowledgement.  In connection with the payments and
consideration provided to the Executive pursuant to this Agreement and the
Additional Release, the Company shall

 

12

--------------------------------------------------------------------------------


 

withhold and remit to the tax authorities the amounts required under applicable
law, and the Executive shall be responsible for all applicable taxes with
respect to such payments and consideration under applicable law.  The Executive
acknowledges that he is not relying upon the advice or representation of the
Company with respect to the tax treatment of any of the payments or benefits set
forth in Paragraph 2 of this Agreement.

 

19.       Entire Agreement.  This Agreement and the Additional Release contains
and constitutes the entire understanding and agreement between the Parties
hereto with respect to the Executive’s severance benefits and the settlement of
claims against the Company and cancels all previous oral and written
negotiations, agreements, commitments and writings in connection therewith,
including the Preliminary Severance Term Sheet dated August 2, 2015, except that
the Indemnification Agreement between the Executive and the Company dated
September 25, 2012,  remains in full force and effect and is not superseded or
cancelled in any regard, and except with regard to any provisions that are
explicitly incorporated herein or the applicable stock incentive plan or equity
award agreement.  Nothing in this Paragraph shall modify, cancel or supersede
the Executive’s obligations set forth in Paragraph 4 above.

 

20.       Recital Paragraphs.  The recital paragraphs at the beginning of this
Agreement are incorporated by reference as if fully set forth herein.

 

21.       Counterparts.  This Agreement may be executed in two (2) signature
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have freely and voluntarily entered into this

 

13

--------------------------------------------------------------------------------


 

Agreement effective as of the date set forth below.

 

 

 

SHUTTERSTOCK, INC.

 

 

 

 

Date: October 5, 2015

By:

Steven Berns

 

 

Name: Steven Berns

 

 

Title: Chief Financial Officer

 

 

 

 

 

TIMOTHY E. BIXBY

 

 

 

 

Date: October 5, 2015

Timothy E. Bixby

 

14

--------------------------------------------------------------------------------


 

Attachment A

 

ADDITIONAL RELEASE OF CLAIMS

 

1.              Release.  In consideration of the Severance Benefits set forth
in the Agreement to which this Additional Release of Claims (the “Additional
Release”) is attached, which the Executive acknowledges he would not otherwise
be entitled to receive, the Executive hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its affiliates,
subsidiaries, parent companies, predecessors, and successors, and all of their
respective past and present officers, directors, stockholders, partners,
members, employees, agents, representatives, plan administrators, attorneys,
insurers and fiduciaries (each in their individual and corporate capacities)
(collectively, the “Released Parties”) from any and all claims, charges,
complaints, demands, actions, causes of action, suits, rights, debts, sums of
money, costs, accounts, reckonings, covenants, contracts, agreements, promises,
doings, omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which the
Executive ever had or now has against any or all of the Released Parties,
including, but not limited to, those claims arising out of the Executive’s
employment with and/or separation from the Company, including, but not limited
to, all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the
Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., the Fair Credit
Reporting Act, 15 U.S.C. § 1681 et seq., the Executive Retirement Income
Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq., Executive Order 11246,

 

15

--------------------------------------------------------------------------------


 

and Executive Order 11141, all as amended; all claims arising out of the New
York Human Rights Law, N.Y. Exec. Law § 290 et seq., the New York City Human
Rights Law, N.Y.C. Admin. Code § 8-101 et seq., N.Y. Civ. Rights Law § 40-c et
seq. (New York anti-discrimination law), N.Y. Lab. Law § 194 et seq. (New York
equal pay law), N.Y. Lab. Law § 740 (New York whistleblower protection law), and
N.Y. Lab. Law § 201-c (New York adoption leave law), all as amended; all common
law claims including, but not limited to, actions in defamation, intentional
infliction of emotional distress, misrepresentation, fraud, wrongful discharge,
and breach of contract (including, without limitation, all claims arising out of
or related to the Employment Agreement or the Severance Agreement); all claims
to any non-vested ownership interest in the Company, contractual or otherwise;
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of the Executive’s employment with
and/or separation from the Company (including a claim for retaliation) under any
common law theory or any federal, state or local statute or ordinance not
expressly referenced above; provided, however, that nothing in this Additional
Release prevents the Executive from filing a charge with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that the
Executive acknowledges that he may not recover any monetary benefits in
connection with any such claim, charge or proceeding and further waives any
rights or claims to any payment, benefit, attorneys’ fees or other remedial
relief in connection with any such claim, charge or proceeding).  Nothing in the
above release affects any rights the Executive may have for indemnification
under state or other law or the charter, articles, or by-laws of the Company or
under any insurance policy providing directors’ and officers’ coverage, or under
the Indemnification Agreement between

 

16

--------------------------------------------------------------------------------


 

the Executive and the Company dated September 25, 2012, which remains in full
force and effect; provided, however, that (i) this Additional Release does not
create any additional indemnification rights for the Executive, and (ii) the
Company retains any defenses it may have to such indemnification or coverage.

 

2.              Return of Company Property.  The Executive confirms that he has
returned to the Company in good working order all keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones and pagers),
Company identification, and any other Company property that is in the
Executive’s possession or control and has left intact all electronic Company
documents, including but not limited to those which the Executive developed or
helped to develop during his employment. The Executive further confirms that he
has cancelled all accounts for his benefit, if any, in the Company’s name,
including but not limited to, credit cards, telephone charge cards, cellular
phone and/or pager accounts and computer accounts.  The Company shall give the
Executive a copy of the Executive’s contact list in an electronic format
mutually agreed upon.

 

3.              Business Expenses and Final Compensation.  The Executive
acknowledges that he has been reimbursed by the Company for all business
expenses incurred in conjunction with the performance of his employment and that
no other reimbursements are owed to him.  The Executive further acknowledges
that he has received payment in full for all services rendered in conjunction
with his employment by the Company, including payment for all wages, bonuses,
and accrued, unused vacation time, and that no other compensation is owed to him
except as provided in the Agreement.

 

17

--------------------------------------------------------------------------------


 

4.              Acknowledgments — The Executive acknowledges that he has been
given at least twenty-one (21) days to consider this Additional Release, and
that the Company is hereby advising him to consult with an attorney of his own
choosing prior to signing this Additional Release.  The Executive understands
that he may revoke this Additional Release for a period of seven (7) days after
he signs it, and the Additional Release shall not be effective or enforceable
until the expiration of this seven (7) day revocation period.  The Executive
understands and agrees that by entering into this Additional Release, he is
waiving any and all rights or claims he might have under the Age Discrimination
in Employment Act, as amended by the Older Workers Benefit Protection Act, and
that he has received consideration beyond that to which he was previously
entitled.

 

5.              Voluntary Assent — The Executive affirms that no other promises
or agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Additional Release, and that he fully
understands the meaning and intent of this Additional Release.  The Executive
states and represents that he has had an opportunity to fully discuss and review
the terms of this Additional Release with an attorney.  The Executive further
states and represents that he has carefully read this Additional Release,
understands the contents herein, freely and voluntarily assents to all of the
terms and conditions hereof, and signs his name of his own free act.

 

The Executive hereby provides this Additional Release as of the current date and
acknowledges that the execution of this Additional Release is in further
consideration of the Severance Benefits, to which he acknowledges he would not
be entitled if he did not sign this Additional Release.  The Executive intends
that this Additional Release will become a binding agreement between him and the
Company if he does not revoke his acceptance in seven (7) days.

 

18

--------------------------------------------------------------------------------


 

 

 

 

TIMOTHY E. BIXBY

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

To be signed and returned on the Separation Date (or, if the Separation Date
occurs prior to October 6, 2015, by October 6, 2015).

 

19

--------------------------------------------------------------------------------